Citation Nr: 1540706	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-27 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an earlier effective date than February 26, 2009, for the granting of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating higher than 50 percent for PTSD.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) following a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD assigning an initial evaluation of 50 percent effective February 26, 2009.  The Veteran has appealed both the initial rating and the effective date of the award of service connection.

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  A copy of the transcript is of record.

The issue of entitlement to an initial rating higher than 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's original claim for service connection for a nervous condition was received at the RO in February 1981, which was denied in an unappealed April 1981 rating decision.

2. The Veteran filed a claim for service connection for PTSD in October 1985, which was also denied in a May 1986 rating decision.  The Veteran timely filed a Notice of Disagreement (NOD) and subsequent substantive appeal.  In an August 1990 decision, the Board denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disability, including PTSD.  The Veteran did not appeal the Board's decision.

3. In August 1993, the Veteran again filed a claim for service connection for PTSD, which was denied in an unappealed February 1994 rating decision.
4. The Veteran filed a claim for service connection for PTSD in October 1996, which was denied in an unappealed October 1996 rating decision.

5. In December 2006, the Veteran asked for his claim for service connection for PTSD to be reopened.  It was denied in an unappealed January 2008 rating decision.  

6. The Veteran made another request to reopen his claim for service connection for PTSD in February 2009, which was granted in a July 2009 rating decision effective February 26, 2009, the date of receipt of the petition to reopen the claim.
 

CONCLUSION OF LAW

The criteria for an effective date earlier than February 26, 2009, for the granting of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.400(q) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA and private medical records are in the file. Determinations regarding the effective date of an award are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Finally, the Veteran had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Whether Entitlement to an Earlier Effective Date than February 26, 2009 is Warranted for the Granting of Service Connection for PTSD

The Veteran contends that he is entitled to an effective date earlier than February 26, 2009.  Specifically, he believes that the earlier effective date should be when he originally filed the claim for a nervous condition in 1981.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Here, the Veteran filed a claim for service connection for a nervous condition in February 1981.  It was denied in an unappealed April 1981 rating decision.  He then filed a claim for PTSD in October 1985, which was also denied in a May 1986 rating decision.  This time, however, the Veteran timely filed a NOD and substantive appeal.  In an August 1990 decision, the Board denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disability, including PTSD.  The Veteran did not appeal the Board's decision.  Thereafter, in August 1993, he requested that the RO reopen his claim for PTSD.  This too was denied in an unappealed February 1994 rating decision.  Once again, the Veteran asked to reopen his claim for PTSD in October 1996, which was denied in an unappealed October 1996 rating decision.  In December 2006, the Veteran asked for his claim for PTSD to be reopened.  It was denied in a January 2008 rating decision.  Thereafter, in February 2009, the Veteran again asked for his claim for PTSD to be reopened, which was granted in a July 2009 rating decision effective February 26, 2009, the date of receipt of the petition to reopen the claim.

Unfortunately, the Board finds that an earlier effective date than February 26, 2009, for the granting of service connection for PTSD is not warranted.   In reaching this conclusion, the Board has considered whether the February 2009 correspondence could be construed as an NOD.  Whenever the Board is making a finding or a conclusion involving the finality of a prior rating decision, including as it relates to claims to reopen and questions of timeliness of an NOD or appeal, the Board must consider whether 38 C.F.R. § 3.156(b) and (c) apply.  According to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Mere submission of additional evidence, however, does not extend the period for initiation of an appeal by submission of a timely NOD.  38 C.F.R. § 20.304 (2015).  If, however, new and material evidence is found during this period, the decision does not become final and binding.  Id.

In this instance, however, there were no submissions of any kind before the Veteran again requested that his claim for service connection for PTSD be reopened on February 26, 2009.  Since the rating decision was issued on January 11, 2008 and a January 17, 2008 VA letter notified the Veteran of the denial of his claim to reopen PTSD, the Veteran had until January 17, 2009 to file an NOD.  Consequently, his February 2009 petition to reopen the claim for PTSD cannot be construed as a timely NOD.  

The Board has also given consideration to the Veteran's hearing testimony that he missed the appeal deadline as a result of being on psychotropic medication.  In certain circumstances, mental illness may justify tolling.  In Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004), the Federal Circuit has found equitable tolling may be proper in a case where because of mental illness a veteran filed with the Court an untimely Notice of Appeal of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  The Federal Circuit found that for equitable tolling to apply, the veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  The Federal Circuit also indicated that if the veteran was represented by counsel during the relevant period, the veteran must make an additional showing that the mental illness impaired the attorney-client relationship.  Id.  The Board observes that 38 C.F.R. § 3.353(a) (2015) defines a mentally incompetent person as "one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation."

A review of the medical treatments records obtained by VA as support for his December 2006 petition to reopen the claim for PTSD is negative for any prescribed psychotropic medications.   A June 2007 VA treatment medical record, however, noted that the side effect of medications for his hepatitis C included depression.  The clinician noted that the Veteran had depression, but it was at the baseline, which the Veteran felt was reasonably well controlled.  In addition, the subsequent June 2009 VA examination report showed that the Veteran was not prescribed or taking any psychotropic medication at that time.  Thus, the Veteran's claim that he was impaired due to psychotropic medications preventing him from timely filing an appeal is contrary to the evidence of record and, therefore, not credible.  Consequently, the January 2008 rating decision is a final and binding decision.  38 U.S.C.A. § 7105(c) (West 2015).

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under 38 C.F.R. § 38 C.F.R. 3.400(q), however, the effective date for a claim to reopen a previously denied claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  As such, the RO assigned the earliest possible effective date for its grant of the claim to reopen the previously denied claim for service connection for PTSD, which based on the procedural history as outlined in detail above was determined to be February 26, 2009.  Accordingly, the preponderance of the evidence is against the claim of entitlement to an effective date prior to February 26, 2009, for the granting of service connection for PTSD.

ORDER

Entitlement to an earlier effective date than February 26, 2009, for the granting of service connection for PTSD is denied.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claim on appeal for the Board's review at this time. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination to address the severity of his service-connected PTSD June 2009, so over 6 years ago.  The totality of his testimony at the June 2015 Board hearing , including his daughter's descriptions of his anxiety and panic attacks, indicate that the Veteran's PTSD symptoms may have worsened since this last VA examination.  Accordingly, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's PTSD.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his service-connected PTSD.  Request that he provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records from July 2014 and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for another VA compensation examination to reassess the severity of his PTSD. The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


